DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the claims has been overcome.
Applicant’s arguments with respect to all the claim(s) have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tait (US 2018/0111527) in view of Perraut (US 2019/0038229).
Tait provides the details set forth in the previous Office Action, including a heater in the mat portion of the cushion, but lacks the specifics of a cover on top of the support mat that has an opening into which a headrest of the vehicle seat can be passed. 
On the other hand, Perraut shows a removable seat cushion with actuators, and having a cover into which the headrest passes. 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    A removable seat cushion (although functionally recited, the cushion comprising elements 10, 28, 34, 36 is removable, albeit with special tools) with a massage (via massage elements 124 shown in Figure 12) and heating function (via heating elements 20 shown in Figure 12) for placement on a motor vehicle seat (although functionally recited the identified cushion is shown on a motor vehicle seat), said removable seat cushion comprising:
a support mat configured for arrangement on a front of a backrest of a motor vehicle seat (support mat comprising elements 28, 34, 36 shown in Figure 12);
a cover arranged on top of the support mat, said cover having an opening dimensioned such that the headrest of the motor vehicle seat can be passed through the opening ( in accordance with the statement of obviousness above):
a fastener configured to removably fasten the removable seat cushion to the motor vehicle seat (fastener comprising, but not limited to, stitching shown by dashed lines in Figure 11, and any other mounting elements);
a plurality of actuators arranged on the support mat and configured for pneumatic operation (elements 124 shown in Figure 12); and
a heating device configured to heat the support mat (elements 20, 720).

2.    The removable seat cushion of claim 1, wherein the heating device includes a heating element which is laterally spaced from the actuators (element 20 is laterally spaced from the actuators 124, as shown in the view of Figure 12).

3.    The removable seat cushion of claim 2, wherein the heating element is spaced from the actuators at a distance of at least 7 cm (as appears would be the distance in a case where the actuators 124 are deflated to a degree that provides this distance).

4.    The removable seat cushion of claim 2, wherein the heating element is spaced from the actuators at a distance of at least 4 cm (as appears would be the distance in a case where the actuators 124 are inflated to a degree that provides this distance).

5.    The removable seat cushion of claim 2, wherein the heating element is spaced from the actuators at a distance of 1 cm (as appears would be the distance in a case where the actuators 124 are inflated to a degree that provides this distance).

8 (New) The removable seat cushion of claim 1, wherein each of the plurality of actuators is configured to be individually filled or emptied independently from the other actuators (it would have been obvious to further modify the cushion to make the actuators independently fillable or emptiable, as taught by Perraut).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tait (US 2018/0111527) in view of Feher (US 2006/0137358).
Tait provides the details set forth above, including a heater in the mat portion of the cushion, but lacks the specifics of disclosing that the heating device includes a PTC heater.  
On the other hand, Feher shows a cushion comprising a heating device that includes a PTC heater, as described in paragraph 0041.
It would have been obvious to replace or supplement the heaters of Tait with the PTC heater taught by Feher because doing so would provide the benefits that are inherent with the PTC heater such as positive temperature control.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
6.    The removable seat cushion of claim 1, wherein the heating device includes a PTC auxiliary heater (in accordance with the statement of obviousness above).

7.    The removable seat cushion of claim 8, wherein the PTC auxiliary heater heats air of the pneumatically operated actuators (as shown in Figure 12 of Tait, the pneumatically operated actuators 124 of Tait are in fluid communication with the cavity 118 and thus with the channel 114 through which the heated air flows—as such the PTC .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636